Citation Nr: 0801456	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-28 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right forearm shell fragment wound, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
left thigh shell fragment wound, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
10 percent rating for residuals of a right forearm shell 
fragment wound and a 10 percent rating for residuals of a 
left thigh shell fragment wound.  In May 2006, the Board 
remanded these claims for further development.     


FINDINGS OF FACT

1.  The residuals of a right forearm shell fragment wound 
(muscles arising from internal condyle of humerus) are 
manifested by subjective complaints of pain, fatigue, 
weakness, and decreased endurance.  Objective manifestations 
include an entrance scar, decreased endurance, and lowered 
threshold of fatigue, but no tissue loss or loss of muscle 
strength.  There is no evidence of intermuscular scarring, 
adhesion to the bone, impairment of muscle tonus, muscle 
herniation, or tendon damage. These manifestations amount to 
no more than moderate muscle injury.  

2.  The residuals of a right forearm shell fragment wound 
(limitation of motion) are manifested by full range of motion 
without pain, with 20 percent additional limitation of motion 
due to repetitive motion or flare-ups.  

3.  The veteran's right forearm scar due to residuals of a 
right forearm shell fragment wound is painful and tender on 
objective demonstration and examination. 

4.  The veteran has mild incomplete paralysis of the ulnar 
nerve of the right forearm due to the residuals of his right 
forearm shell fragment wound. 

5.  The residuals of a left thigh shell fragment wound 
(anterior thigh muscles) are manifested by subjective 
complaints of pain, fatigue, weakness, and decreased 
endurance.  Objective manifestations include an entrance 
scar, decreased endurance, lowered threshold of fatigue, but 
no tissue loss or loss of muscle strength.  There is no 
evidence of intermuscular scarring, adhesion to the bone, 
impairment of muscle tonus, muscle herniation, or tendon 
damage. These manifestations amount to no more than moderate 
muscle injury.  

6.  The residuals of a left thigh shell fragment wound 
(limitation of motion) are manifested by nearly full range of 
motion without pain, with 30 percent additional limitation of 
motion due to repetitive motion or flare-ups.  

7.  The veteran's left thigh scar due to residuals of a left 
thigh shell fragment wound is painful and tender on objective 
demonstration and examination. 

8.  The veteran has mild incomplete paralysis of the external 
cutaneous nerve of the left thigh due to the residuals of his 
left thigh shell fragment wound. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a right forearm shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.55, 4.71a, Diagnostic Codes (DCs) 5206, 5207, 5208, 5213; 
38 C.F.R. § 4.73, DC 5307 (2007).  

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a left thigh shell fragment wound have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.55, 4.71a, Diagnostic Codes (DCs) 5251, 5252, 5253; 38 
C.F.R. § 4.73, DC 5314; 38 C.F.R. § 4.124a, DC 8529 (2007).     

3.  The criteria for a separate 10 percent rating for a scar, 
residuals of a right forearm shell fragment wound, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 
7802, 7804 (2001 and 2007).  

4.  The criteria for a separate 10 percent rating for a scar, 
residuals of a left thigh shell fragment wound, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 
7802, 7804 (2001 and 2007).  

5.  The criteria for a separate 10 percent rating for the 
neurological manifestations of the residuals of a right 
forearm shell fragment wound have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8516 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

VA examinations show that the veteran is left-handed.  
Therefore, his right forearm will be evaluated under the 
criteria for the "non-dominant" or "minor" arm categories.  
38 C.F.R. § 4.69 (2007).    

The veteran's residuals of a shell fragment wound to the 
right forearm have been rated as 10 percent disabling under 
DC 5307, which pertains to injuries of Muscle Group VII.  
Muscle Group VII encompasses the muscles arising from the 
internal condyle of the humerus.  The functions of these 
muscles include flexion of the wrist and fingers.  Under this 
diagnostic code, a 10 percent rating is warranted if 
impairment of this muscle group is moderate; a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it 
is severe.  38 C.F.R. § 4.73, DC 5307 (2007).  

The veteran's residuals of a shell fragment wound to the left 
thigh have been rated as 10 percent disabling under DC 5314, 
which pertains to injuries of Muscle Group XIV.  Muscle Group 
XIV encompasses the muscles of the anterior thigh group.  The 
functions of these muscles include extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial band, acting with the muscles of 
the pelvic girdle group in postural support of body, and 
acting with hamstrings in synchronizing hip and knee.  Under 
this diagnostic code, a 10 percent rating is warranted if 
impairment of this muscle group is moderate; a 30 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 40 percent rating is warranted if it 
is severe.  38 C.F.R. § 4.73, DC 5314 (2007).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).    

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2007).  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

The standardized description of joint measurements is 
provided in Plate I and Plate II under 38 C.F.R. § 4.71 
(2007).  For VA purposes, normal extension and flexion of the 
elbow is from 0 to 145 degrees.  Normal forearm pronation is 
from 0 to 80 degrees, and normal forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Normal hip 
flexion is from 0 to 125 degrees, and normal abduction of the 
hip is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the elbow and hip are considered major 
joints.  See 38 C.F.R. § 4.45.      

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  Because there is no X-ray evidence of 
arthritis in the right forearm, and the veteran is currently 
in receipt of a 10 percent rating, the criteria listed under 
DC 5003 cannot serve as a basis for an increased rating for 
the right forearm shell fragment wound.  Similarly, because 
there is no X-ray evidence of arthritis in the left thigh, 
and the veteran is currently in receipt of a 10 percent 
rating, the criteria listed under DC 5003 cannot serve as a 
basis for an increased rating for the left thigh shell 
fragment wound.  The Board will therefore discuss the 
applicability of the other regulatory criteria.   

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  
  
The veteran's service medical records are negative for the 
treatment entry for his right forearm and left thigh shell 
fragment wounds.  The earliest evidence of record of the 
severity of the injuries is an April 1970 VA examination that 
the veteran underwent a month after separation from service.  
The examination shows that the veteran sustained a shell 
fragment wound in the right forearm and the left thigh in 
September 1969 and was hospitalized for 36 days before 
returning to full duty.  

On VA examination in October 2001, the veteran reported 
several flare-ups of pain on the right forearm and left thigh 
of moderate intensity and lasting an average of an hour per 
episode.  The veteran complained of numbness on the ulnar 
nerve innervation of his right forearm and lateral aspect of 
the left thigh where the lateral femoral cutaneous nerve was.  
There was 70 degrees of right wrist palmar flexion, and 60 
degrees right wrist dorsiflexion.  There was 100 degrees 
flexion of the left hip.  Scars on the right forearm and left 
thigh were well-healed and tender and measured one inch each.  
The lateral left thigh scar was one-eighth of an inch 
depressed due to adhesion.  There was no significant tissue 
loss comparison or tendon damage.  There were no bone 
fractures or muscle herniation.  Pain, fatigue, weakness, and 
lack of endurance following repetitive use or during flare-
ups produced an additional limitation of motion estimated at 
20 percent for the right arm and 30 percent for the left 
thigh.  

On VA examination in December 2003, the veteran complained of 
numbness around his left thigh scar.  Examination of the 
right forearm revealed a 3 centimeter by 2 millimeter white 
flat scar that was tender.  There was no adherence to 
underlying tissue or limitation of motion or function caused 
by the scar.  Examination of the left thigh revealed a 5 
centimeter by 5 millimeter scar with slight tenderness.  
There was no adherence to underlying tissue or limitation of 
motion or function caused by the scar.  The veteran 
complained of decreased sensation to pinprick two inches 
above and to the right of the scar and one inch to the left 
and half an inch below the scar.  

On VA examination in May 2007, the veteran reported no time 
lost from work during the previous 12-month period and no 
significant effects of his injuries on occupational 
activities.  Examination revealed that the initial wounds to 
the right forearm and left thigh were not through and through 
injuries.  There was no decreased coordination, increased 
fatigability, weakness, or uncertainty of movement.  There 
were also no flare-ups of muscle injury residuals.  
Examination of the muscle groups of the right forearm and 
left thigh revealed full muscle strength and no tissue loss.  
Muscle function of the right arm and left thigh was normal in 
terms of comfort, endurance, and strength sufficient to 
perform daily activities.  There were no residuals of nerve 
damage, tendon damage, bone damage, muscle herniation, or 
loss of deep fascia or muscle substance.  There was no 
limitation of motion in the right forearm or left thigh.  The 
right forearm had a smooth 3 centimeter by 2 millimeter scar 
that was not adherent or painful or tender to the touch.  The 
left thigh had a 5 centimeter by 4 millimeter scar that was 
not adherent or painful or tender to the touch.  Range of 
motion testing on the right forearm showed 145 degrees 
flexion, 145 degrees extension, 85 degrees supination, and 80 
degrees pronation.  Range of motion of the left hip showed 30 
degrees extension, 125 degrees flexion, 25 degrees adduction, 
45 degrees abduction, 40 degrees internal rotation, and 60 
degrees external rotation.  There were no separate entry and 
exit scars on the right forearm and left thigh.  



Residuals of Right Forearm Shell Fragment Wound 

The Board finds that the objective findings of record are not 
indicative of any more than a moderate muscle injury.  There 
are no objective findings of loss of muscle function of the 
right arm, of a through and through or deep penetrating wound 
by a small high-velocity or low-velocity missile, with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
While the evidence tends to indicate lengthy hospitalization 
in service, the evidence does not show that hospitalization 
was necessary due to the shell fragment wound of the right 
forearm.  The veteran had other, more severe, shell fragment 
injuries not being considered in this decision.  While 
fatigue, weakness, and decreased endurance were noted on 
examination in October 2001, there was no evidence of loss of 
strength, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  There was also no evidence of an 
inability to keep up with work requirements.  The Board thus 
finds that a rating in excess of 10 percent is not warranted 
under DC 5307.  

With regard to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5206, which contemplates limitation of flexion of the 
forearm; DC 5207, which contemplates limitation of extension 
of the forearm; DC 5208, which contemplates flexion of the 
forearm limited to 100 degrees and extension of the forearm 
limited to 45 degrees; and DC 5213, which contemplates 
impairment of supination and pronation.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), 5211 
(impairment of the ulna), and 5212 (impairment of the radius) 
are not applicable in this instance, as the medical evidence 
does not show that the veteran has any of these conditions.    

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 and 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5206 (2007).  
Diagnostic Code 5207 concerns limitation of forearm 
extension.  Limitation of extension of the forearm is rated 
10 percent when limited to 45 and 60 degrees, 20 percent when 
limited to 75 and 90 degrees, 30 percent when limited to 100 
degrees, and 40 percent when limited to 110 degrees.  
38 C.F.R. § 4.71, DC 5207 (2007).  Diagnostic Code 5208 
provides a 20 percent rating when flexion of the forearm is 
limited to 100 degrees and extension of the forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5208 (2007).  
Diagnostic Code 5213 concerns impairment of supination and 
pronation.  A 10 percent rating is warranted when supination 
is limited to 30 degrees or less.  A 20 percent rating is 
warranted when motion is lost beyond the last quarter of the 
arc and the hand does not approach full pronation, motion is 
lost beyond the middle of the arc, the hand is fixed near the 
middle of the arc or moderate pronation, or the hand is fixed 
in full pronation.  A 30 percent rating is warranted when the 
hand is fixed in supination or hyperpronation.  38 C.F.R. 
§ 4.71, DC 5213 (2007).

On VA examination in May 2007, the veteran had full extension 
and flexion of the right forearm to 145 degrees, without 
pain.  The veteran had full pronation at 80 degrees and full 
supination at 85 degrees, without pain.  Normal extension and 
flexion of the elbow is from 0 to 145 degrees.  Normal 
forearm pronation is from 0 to 80 degrees, and normal forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.

In this case, the veteran has been shown to have full range 
of motion when his range of motion has been tested.  
Accordingly, the Board finds that a higher rating is not 
warranted under DC 5206, DC 5207, or DC 5213.  The Board 
additionally concludes, on the basis of the above 
measurements, that the veteran is not entitled to a rating of 
20 percent under DC 5208, as his flexion and extension are 
not limited to 100 and 45 degrees, respectively.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, the October 2001 VA 
examiner stated that there was an additional limitation of 
motion estimated at 20 percent for the right forearm.  There 
was no additional limitation of motion with repetitive motion 
or flare-ups found at the May 2007 VA examination.  The Board 
finds, in considering the foregoing and applying the above 
figures to the limitation of motion codes, that the criteria 
a rating greater than 10 percent rating for the right forearm 
are not satisfied.  The evidence shows that the veteran 
experiences additional limitation of motion during flare-ups 
secondary to pain, but that this pain has little impact on 
his actual range of motion.  The limitation of motion due to 
pain is not so great and persistent so as to result in 
limited motion to the degree required for a higher rating of 
20 percent under the cited limitation of motion codes.  There 
is no credible evidence that any pain on use or during flare-
ups, abnormal movement, fatigability, incoordination, or any 
other such factors results in the right forearm being limited 
in motion to the extent required for a 20 percent rating.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's scar due to his right forearm shell fragment 
wound may be rated under the applicable skin criteria.  The 
old diagnostic criteria of Diagnostic Code 7804 provided for 
a 10 percent rating for a superficial scar that was tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
DC 7804 (2001); 38 C.F.R. § 4.31 (2007).  The criteria used 
to evaluate disabilities involving the skin, however, were 
amended in August 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 
2002).  The rating criteria for evaluating disabilities under 
DC 7804 were changed in the revision of the regulations.  38 
C.F.R. § 4.118 (2007).  The rating authorized by the revised 
version of DC 7804 is 10 percent for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  Thus, the regulation as it existed prior to the 
change is applicable, and the revised regulation is 
applicable from August 30, 2002, forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  It appears that DC 7802, which 
pertains to superficial scars other than head, face, or neck, 
that do not cause limited motion, also applies in this 
instance.  38 C.F.R. § 4.118, DCs 7802 (2007).  Diagnostic 
Code 7802 was not affected by the revision of the 
regulations.     

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), and 7805 (other scars, rated on limitation 
of function of affected part) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  
On VA examination in December 2003 and in May 2007, the 
veteran's right forearm scar was found to measure only 3 
centimeters by 2 millimeters.  There was no adherence to 
underlying tissue or limitation of motion or function caused 
by the scar.  Accordingly, the Board finds that the veteran 
is not entitled to a separate 10 percent rating for his right 
forearm scar under DC 7802.  

Under the rating criteria in effect for DC 7804 prior to 
August 30, 2002, a 10 percent rating is assigned for a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Under the 
revised rating criteria for DC 7804 effective August 30, 
2002, a 10 percent rating is assigned for a superficial scar 
that is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  In this case, the evidence of record shows that the 
veteran's scar is tender on objective demonstration at the 
October 2001 VA examination.  Additionally, the December 2003 
VA examination demonstrated that the veteran's scar was 
painful and tender on examination.  Thus, the medical 
evidence of record meets both the pre-August 30, 2002, rating 
criteria for DC 7804 and the revised rating criteria for DC 
7804.  Accordingly, the Board finds that the veteran is 
entitled to a separate 10 percent rating for his right 
forearm scar due to the residuals of his right forearm shell 
fragment wound.  This rating, which is not predicated upon 
limitation of motion, is separate from and in addition to the 
10 percent rating the veteran has already been awarded under 
the diagnostic criteria pertaining to disability of the 
musculoskeletal system.  Therefore, evaluation of the 
veteran's residuals of a right forearm shell fragment wound 
under both of these codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (2007).  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).    

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the ulnar nerve.  A 10 percent rating is 
warranted for mild incomplete paralysis.  A 20 percent rating 
is warranted for moderate incomplete paralysis.  A 30 percent 
rating is warranted for severe incomplete paralysis.  A 50 
percent rating is warranted for complete paralysis; the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  38 C.F.R. § 4.124a, DC 8516 (2007).

The veteran complained of numbness on his right forearm at an 
October 2001 VA examination, and examination confirmed that 
he still had numbness on the ulnar nerve innervation of his 
right forearm.  When the neurological manifestations of a 
disability are primarily sensory, the rating should be for 
the mild, or at most, the moderate degree.  Resolving all 
doubt in favor of the veteran, the Board finds that the 
neurological manifestations of the residuals of his right 
forearm shell fragment wound most nearly approximate 
incomplete paralysis of the ulnar nerve that is mild in 
degree.  Accordingly, the Board finds that the veteran is 
entitled to a separate 10 percent rating for the neurological 
manifestations of the residuals of his right forearm shell 
fragment wound.  This rating, which is not predicated upon 
limitation of motion, is separate from and in addition to the 
10 percent rating the veteran has already been awarded under 
the diagnostic criteria pertaining to disability of the 
musculoskeletal system.  Therefore, evaluation of the 
veteran's residuals of a right forearm shell fragment wound 
under both of these codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (2007).  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).        

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a right forearm shell fragment 
wound do not warrant a rating in excess of 10 percent under 
the applicable diagnostic criteria for musculoskeletal 
disabilities during any of the time under consideration since 
service connection was established.  However, the Board finds 
that the veteran is entitled to a separate 10 percent rating 
for his right forearm scar due to the right forearm shell 
fragment wound under DC 7804 and a separate 10 percent rating 
for the neurological manifestations of the residuals of a 
right forearm shell fragment wound under DC 8516.  The Board 
has considered the "benefit-of-the-doubt" rule in reaching 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Residuals of Left Thigh Shell Fragment Wound 

The Board finds that the objective findings of record are not 
indicative of any more than a moderate muscle injury.  There 
are no objective findings of loss of muscle function of the 
left thigh, of a through and through or deep penetrating 
wound by a small high-velocity or low-velocity missile, with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
While the evidence tends to indicate lengthy hospitalization 
in service, the evidence does not show that hospitalization 
was necessary due to the shell fragment wound of the left 
thigh.  While fatigue, weakness, and decreased endurance were 
noted on examination in October 2001, there was no evidence 
of loss of strength, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  There was also no 
evidence of an inability to keep up with work requirements.  
Therefore, the Board finds that not more than moderate muscle 
disability is shown and that a rating in excess of 10 percent 
is not warranted under DC 5314.  

With regards to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5251, which contemplates limitation of extension of the 
thigh; DC 5252, which contemplates limitation of flexion of 
the thigh; and DC 5253, which contemplates impairment of the 
thigh.  

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail 
joint of the hip), and 5255 (impairment of the femur) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.    

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 45 degrees, a 10 percent rating is warranted.  When 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 20 degrees, a 30 
percent rating is warranted.  When flexion is limited to 10 
degrees, then a 40 percent rating is warranted.  Diagnostic 
Code 5253 addresses impairment of the thigh.  A 10 percent 
rating is assigned when there is limitation of rotation of 
the thigh, and the veteran cannot toe-out more than 15 
degrees, or when there is limitation of adduction of the 
thigh, and the veteran cannot cross the legs.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, 
then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DCs 
5251, 5252, 5253 (2007).  

In this case, DC 5251 cannot serve as a basis for an 
increased rating, as 10 percent is the maximum available 
rating under that code, and the veteran is already in receipt 
of a 10 percent rating under DC 5314.  38 C.F.R. § 4.71a, DC 
5251.  

On VA examination in October 2001, the veteran was found to 
have 100 degrees flexion of the left hip, without pain.  On 
VA examination in May 2007, range of motion testing of the 
left hip showed 30 degrees extension, 125 degrees flexion, 25 
degrees adduction, 45 degrees abduction, 40 degrees internal 
rotation, and 60 degrees external rotation, without pain.  
Normal range of motion for flexion of the hip is 0 to 125 
degrees, and normal range of motion for abduction of the hip 
is 0 to 45 degrees.  Based upon these measurements, the Board 
finds that the veteran is not entitled to a higher rating for 
his left thigh shell fragment wound.  Specifically, he does 
not have limitation of flexion of the thigh at the hip to 30 
degrees, or limitation of abduction of the thigh with motion 
lost beyond 10 degrees, as is required for a 20 percent 
rating under either DC 5252 or DC 5253.  38 C.F.R. § 4.71a, 
DCs 5252, 5253.   

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, the October 2001 VA 
examiner stated that there was an additional limitation of 
motion estimated at 30 percent for the left thigh.  There was 
no additional limitation of motion with repetitive motion or 
flare-ups found at the May 2007 VA examination.  The Board 
finds, in considering the foregoing and applying the above 
figures to the limitation of motion codes, that the criteria 
for more than a 10 percent rating for the left thigh are not 
satisfied.  The evidence shows that the veteran experiences 
additional limitation of motion during flare-ups secondary to 
pain, but that this pain has little impact on his actual 
range of motion.  The limitation of motion due to pain is not 
so great and persistent so as to result in limited motion to 
the degree required for a higher rating of 20 percent under 
the cited limitation of motion codes.  There is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right forearm being limited in motion 
to the extent required for a 20 percent rating.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's scar due to his left thigh shell fragment wound 
may be rated under the applicable skin criteria.  The old 
diagnostic criteria of Diagnostic Code 7804 provided for a 10 
percent evaluation for a superficial scar that was tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (2001); 38 C.F.R. § 4.31 (2007).  The criteria used to 
evaluate disabilities involving the skin, however, were 
amended in August 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 
2002).  The rating criteria for evaluating disabilities under 
DC 7804 were changed in the revision of the regulations.  38 
C.F.R. § 4.118 (2007).  The rating authorized by the revised 
version of DC 7804 is 10 percent for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  Thus, the regulation as it existed prior to the 
change is applicable, and the revised regulation is 
applicable from August 30, 2002, forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  It appears that DC 7802, which 
pertains to superficial scars other than head, face, or neck, 
that do not cause limited motion, also applies in this 
instance.  38 C.F.R. § 4.118, DCs 7802 (2007).  Diagnostic 
Code 7802 was not affected by the revision of the 
regulations.     

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), and 7805 (other scars, rated on limitation 
of function of affected part) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  
On VA examination in December 2003 and in May 2007, the 
veteran's left thigh scar was found to measure only 5 
centimeters by 5 millimeters, and 5 centimeters by 
4 millimeters, respectively.  There was no adherence to 
underlying tissue or limitation of motion or function caused 
by the scar.  Accordingly, the Board finds that the veteran 
is not entitled to a separate 10 percent rating for his left 
thigh scar under DC 7802.  

Under the rating criteria in effect for DC 7804 prior to 
August 30, 2002, a 10 percent rating is assigned for a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Under the 
revised rating criteria for DC 7804 effective August 30, 
2002, a 10 percent rating is assigned for a superficial scar 
that is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  In this case, the evidence of record shows that the 
veteran's scar was tender on objective demonstration at the 
October 2001 VA examination.  Additionally, the December 2003 
VA examination demonstrated that the veteran's scar was 
painful and tender on examination.  Thus, the medical 
evidence of record meets both the pre-August 30, 2002 rating 
criteria for DC 7804 and the revised rating criteria for DC 
7804.  Accordingly, the Board finds that the veteran is 
entitled to a separate 10 percent rating for his left thigh 
scar due to the residuals of his left thigh shell fragment 
wound.  This rating, which is not predicated upon limitation 
of motion, is separate from and in addition to the 10 percent 
rating the veteran has already been awarded under the 
diagnostic criteria pertaining to disability of the 
musculoskeletal system.  Therefore, evaluation of the 
veteran's residuals of a left thigh shell fragment wound 
under both of these codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (2007).  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).    

Diagnostic Code 8529 provides the rating criteria for 
paralysis of the external cutaneous nerve of the thigh.  A 0 
percent rating is warranted for mild or moderate paralysis.  
A 10 percent rating is warranted for severe to complete 
paralysis.  38 C.F.R. § 4.124a, DC 8520 (2007).  The veteran 
complained of numbness on the lateral aspect of his left 
thigh at an October 2001 VA examination.  On VA examination 
in December 2003, the examiner found decreased sensation to 
pinprick two inches above and to the right of the veteran's 
left thigh scar and one inch to the left and half an inch 
below the left thigh scar.  When the neurological 
manifestations of a disability are primarily sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Resolving all doubt in favor of the veteran, the 
Board finds that the neurological manifestations of the 
residuals of his left thigh shell fragment wound most nearly 
approximate incomplete paralysis of the external cutaneous 
nerve of the thigh that is mild in degree because the 
findings are wholly sensory and not extensive enough to 
warrant a finding of moderate degree.  Since DC 8529 only 
provides a noncompensable rating for mild incomplete 
paralysis of the nerve, the Board finds that the veteran is 
not entitled to a separate rating for the neurological 
manifestations of his left thigh shell fragment wound.    
  
In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a left thigh shell fragment wound 
do not warrant a rating in excess of 10 percent under the 
applicable diagnostic criteria for musculoskeletal 
disabilities or neurological disabilities during any of the 
time under consideration since service connection was 
established.  However, the Board finds that the veteran is 
entitled to a separate 10 percent rating for his left thigh 
scar under DC 7804 due to the left thigh shell fragment 
wound.  The Board has considered the "benefit-of-the-doubt" 
rule in reaching this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; a rating 
decision in November 2001; a statement of the case in October 
2003; and a supplemental statement of the case in February 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for residuals of a right forearm shell 
fragment wound is denied.  

An increased rating for residuals of a left thigh shell 
fragment wound is denied.  

A separate 10 percent rating for a scar, residuals of a right 
forearm shell fragment wound, is granted.  

A separate 10 percent rating for a scar, residuals of a left 
thigh shell fragment wound, is granted.  

A separate 10 percent rating for the neurological 
manifestations of the residuals of a right forearm shell 
fragment wound, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


